DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 7-8 and 10-11 drawn to a Fe-Cr alloy and a resistance heating element made of the alloy.
Group II, claim 4-6 and 9, drawn to a method of producing a Fe-Cr alloy.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a Fe-Cr alloy having a chemical composition containing, by mass%, C: 0.020 % or less, Si: more than 1.5 % and 10.0 % or less, Mn: 1.0 % or less, P: 0.040 % or less, S: 0.010 % or less, Cr: 16.0 % to 30.0 %, Al: 2.0 % to 6.5 %, N: 0.020 % or less, and Ni: 0.50 % or less, with the balance being Fe and inevitable impurities, the Fe-Cr alloy satisfying the following formula (1):  14.0 ≤ %Si +1.15 X %Al + 0.35 X % Cr where %Si, %Al and %Cr indicate a Si content, an Al content, and a Cr content, by mass%, respectively in the chemical composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Takeda et al. (US 5,944,917) [IDS dated: 07/27/2020], herein Takeda.  
Takeda teaches a stainless steel (i.e., a Fe-Cr alloy) which comprises in weight %: Cr: 12 to 30%, Ni: 0 to 35%, Al + Si: 1 to 6%, Mo: 0 to 3%, Cu: max 0.1%, Nb + Ti + Zr: 0.1% max, C: max 0.03%, Mn: max 0.2%, P: max 0.03%, S: max 0.01%, N: max 0.05%, O: max 0.01% and balance: Fe and incidental impurities [Col 3 lines 46-67, claim 1].  These elements and ranges overlap the claimed elements and ranges.  It is noted that the claimed composition is interpreted as comprising as claim 2 recites additional elements added to the alloy composition.  The ranges of elements also overlap formula (1), for example at Si= 3%, Al= 3% and Cr = 25% then formula (1) = 3 + 1.15*3 + 0.35*25= 15.2, which is greater than 14.0.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore, since the limitations fail to define a contribution over Takeda, they have failed to constitute a special technical feature and hence there is lack of unity between the cited claims.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ELIZABETH COLLISTER/Examiner, Art Unit 1784